Title: To George Washington from Colonel Armand, 20 January 1779
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George


sir
philadelphia this 20 Jan. 1779

when the Counte pulaski was going to left this Country, i had ask’d of your Exellency the Command of his Corps, and if i had been granted with by your Exellency, not anny difficulty whatsoever would have taken place, but i believe that the Counte has no more the same project.
i Could perhaps have from Congress the rank of brigadier if my rank of ancienté amongs my Country men here, and mine services were well Consider’d; but that promotion being antaerly [entirely] against the right of great many of your officers, which i want to be my friends as they are neither than have a higher Command over them, i dont think now in the least of that rank.
the Congress have good wishs for me, and have ready given the proof of it, but sir you know that since the first day i joignd the army i have not wish in anny time wha⟨t⟩ to do the least thing without your approbat⟨ion⟩ so i will Continue to do.
having not other means to have a stronger Comm⟨and⟩ i wish to recrute again; and i think that i cou⟨ld⟩ have good many of french men and somme americains, which if not pleas’d amongs forigne⟨rs⟩ Could be enaug’d for the french soldears in several regiments of your army.
in respect to the germains, if you would allow me to recrute with such men only what Could be necessary to complete my germains Company i do believe that being amongs the others ready order’d and acquaint’d with our Customes they would be great deal better than when my Corps was entaerly of recrutes.
as when i was order’d to joign the army i had not had only the time to reflect upon my people, i beg of your Exellency to allow me to quarter my men in sprinkfield or others places near about boston, where i Can have every necessary things to my Corps.
if by the number of my recrutes i wanted for some more officers, your Exellency would give me, such officers which you would be pleased with, and if my recrutes in french men were in great number, i Could took for officers some of my volountaires which have ready Commissions.
beside that if your Exellency was pleasd with, when my Corps would joign the army in the next juin, you Could sind to it, all the french officers without place, which by that way Could do more honour to my nation, and be least troublesome to your Exellency.
i beg of your Exellency to give me such order that with them or thoses from Congress, i am not oblig’d to Come again several time to philadelphia. i am with the greteist respect your Exellencys the most humble and obediat servante
Armand
